DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression spring or tension spring or torsion spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In both claims 1 and 20, Applicant discloses that the spring portion must be one or more of: a compression spring, a tension spring, and a torsion spring. It is well known in the art that all three of these types of spring are clearly coiled types of springs, none of which are shown in the Applicant’s drawings. Furthermore, the springs apply different types of spring force to the device. A compression spring oppose compression (pulls components apart), a tension spring oppose tension (pulls components together), and a torsion spring exerts a torque or rotary force (pivot components). It is unclear how these are interchangeable components and in which way they would work in the device interchangeably.   Applicant’s specifications do not provide any further detail as to how the spring portion could be any of these or how they could be multiples of these in one device.  Applicant only states in paragraph 25 of the Specifications that, “the spring portion 220 may include different types of springs…” however no further detail is provided to understand how this is possible. It is not clear how these different types of springs can be used in one device simultaneously, which is a possibility implied by the claim language.  Nor is it clear how the coiled types of springs are used in the latch. 
Regarding claims 2 and 22, Applicant discloses that the spring portion and retention portion form a continuous piece of the latch however, this detail is not shown in the drawings or further described in the specifications. It is unclear how this is possible and it is unclear how the invention would be made and used in the manner as described in these claims. Continuous is defined as ”forming an unbroken whole; without interruption.” It is unclear how the device would be assembled in order for this to be accommodated, furthermore, it is even more unclear how this is possible with multiple springs. Applicant has provided no drawings or explanations to support this limitation. 
Claims 3,5-19 and 21 are rejected based upon their dependency on claims 1 and 20 respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 20, Applicant states that there is one or more of: a compression spring, a tension spring, and a torsion spring. If there is more than one of these claims, then it is unclear how if Applicant is claiming that there is a combination of multiple types of springs in one device or if there are multiples of one type of spring in one device (for example, is a possible embodiment a compression spring & a tension spring or did Applicant mean that there are it two compression springs in one device?). It is unclear what type of spring arrangement the Applicant is attempting to claim. 
Claims 2-3,5-19 and 21-22 are rejected based upon their dependency on claims 1 and 20 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6-18,20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 7327565. 

Regarding claim 1, Chen discloses a latch, comprising: 
a retention portion (12,30), wherein: 
the retention portion is configured to prevent a first device (50), coupled to the latch, from being removed while the retention portion is in a first configuration (fig7); and 
the retention portion is configured to allow the first device to be removed while the retention portion is in a second configuration (when 213 is removed from second device); and 
a spring portion (pair of 25) coupled to the retention portion, the spring portion configured to allow (spring portion compresses so retention portion can slide and eventually be moved to allow first device to be completely removed) the retention portion to transition between the first configuration and the second configuration;
wherein the spring portion comprises one or more of: a compression spring; a tension spring; a torsion spring (springs are compressed – fig1-6).

Regarding claim 3, Chen discloses the latch of claim 1, wherein the retention portion is detachable from the spring portion. (fig1-5) 

Regarding claim 6, Chen is fully capable of disclosing the latch of claim 1, wherein the retention portion comprises a first material and the spring portion comprises a second material. (Because 25 is a different component, and not continuous, it is fully capable of being a different material). 

Regarding claim 7, Chen discloses the latch of claim 1, wherein: the retention portion comprises a tab (213); and the tab is configured to protrude through a first opening (not labeled see fig5) in a first housing (51 is first housing of device 50) of the first device.

Regarding claim 8, Chen discloses the latch of claim 7, wherein the tab is configured to interface with a surface of a second housing (wall of 60) of a second device (60) to prevent the first device from being removed from the second housing while the retention portion is in the first configuration. (fig5-8)

Regarding claim 9, Chen discloses the latch of claim 8, wherein the tab does not interface with the surface of the second housing of the second device to allow the first device to be removed from the second housing while the retention portion is in the second configuration (in second configuration, tab is removed from second housing and therefore first device is allowed to be removed).

Regarding claim 10, Chen discloses the latch of claim 1, wherein the retention portion comprises a handle (313) configured to allow a user to transition the retention portion between the first configuration and the second configuration. (fig1, col. 3 lines 20-23, col.4 lines 60-66) 

Regarding claim 11, Chen discloses the latch of claim 1, wherein the retention portion is stiffer (since it is not a resilient member but the springs of the spring portion are), more rigid, or stronger than the spring portion. (fig1).

Regarding claim 12, Chen is fully capable of disclosing the latch of claim 1, wherein the retention portion is resistant to buckling than the spring portion (the spring portion is more flexible and therefore more prone to buckling than a rigid component like the retention portion). (fig1) 

Regarding claim 13, Chen discloses the latch of claim 1, wherein the retention portion has more compressive strength (less prone to bending or buckling because it is a rigid component) than the spring portion.  (fig1) 

Regarding claim 14, Chen discloses the latch of claim 1, wherein the retention portion has an L-shape cross section (partially L-shape, fig1).

Regarding claim 15, Chen discloses the latch of claim 1, wherein the retention portion has a non-flat cross section (fig1, depending on frame of reference, because there are angles to the cross section and therefore it is non-flat).

Regarding claim 16, Chen discloses the latch of claim 1, wherein the spring portion has a flat cross section (flat because the surface which is results from a cross section is always flat, fig1).

Regarding claim 17, Chen discloses the latch of claim 1, wherein the retention portion has a different cross section than the spring portion (fig.1).

Regarding claim 18, Chen discloses the latch of claim 1, wherein the retention portion further comprises a securement mechanism (213) configured to secure the latch to the first device. (abstract, fig4)

Regarding claim 20, Chen discloses the latch of claim 1, wherein the retention portion is separate from the spring portion. (fig1-8)

Regarding claim 21, Chen discloses a latch (12,14,18,30), comprising: 
a retention portion (12,30) and a spring portion (pair of 25), wherein: 
the retention portion is configured to prevent a first device (50), coupled to the latch, from being removed while the retention portion is in a first configuration (fig7); and 
the retention portion is configured to allow the first device to be removed while the retention portion is in a second configuration (when 213 is removed from second device); and 
the spring portion configured to allow (spring portion compresses so retention portion can slide and eventually be moved to allow first device to be completely removed), the retention portion to transition between the first configuration and the second configuration.
wherein the spring portion comprises one or more of: a compression spring (fig1); a tension spring; a torsion spring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 7327565, as applied to claim 1 above, alone. 

Regarding claim 5, Chen does not teach the latch claim 1, wherein the retention portion and the spring portion comprise a same material.  However, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the materials used for the retention portion and spring portion to comprise the same material, such as steel, in order to strengthen the components in the latch since it has been held that the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. MPEP 2144.   

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 7327565 as applied to claim 1 above, and further in view of Batta et al. US 5262923. 
Regarding claim 19, Chen teaches the latch of claim 18, wherein the securement mechanism however does not teach that it comprises an opening configured to receive a screw. 
Batta teaches a latch with a securement mechanism which comprises an opening (16) configured to receive a screw (screw). (col.5 lines 1-13)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen with the securement mechanism as taught by Batta in order to have a secured method of attaching the latch to the first device (screw instead of a flap, Batta fig1-3).  

Allowable Subject Matter
Claims 2 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.   
Prior art such as Batta although teaches a cantilevered or flat or leaf spring that is continuous with the retention portion, it does not teach a compression, tension or torsion spring that does so. Although Chen teaches a compression type of spring, it is not considered continuous considering the spring has to move in expansion and compression to function therefore it is not reasonable to assume that it is continuous with the retention portion. Furthermore, a cantilevered or flat or leaf spring cannot be interchangeable with a coil type of spring as they function in different manners and are assembled differently. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Upon further consideration, Examiner maintains the Chen rejection as reading on the amended claims excluding claims 2 and 22. Applicant has not provided any further arguments regarding the Chen reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latches.
Previously filed PTO892 contains related prior art that is not relied upon. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675